Order, Supreme Court, New York County (Michael D. Stall-man, J), entered on or about December 17, 2004, which denied petition seeking to vacate an arbitrator’s decision terminating his employment, unanimously affirmed, without costs.
Applying the applicable standards in Education Law § 3020-a and CPLR 7511 (see Matter of Hegarty v Board of Educ. of City of N.Y., 5 AD3d 771 [2004]), we discern no basis for disturbing the determination. Contrary to petitioner’s suggestions, the hearing officer considered the entire record in reasonably concluding petitioner had engaged in conduct over a two-year period that constituted insubordination toward the administration at the school where he taught, and justified his unsatisfactory ratings. In light of the litany of specifications proven against him, the penalty of dismissal does not shock the conscience (id.).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Buckley, P.J., Marlow, Sullivan, Gonzalez and Sweeny, JJ.